

EXECUTION VERSION




INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 6


INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 6 (this “Agreement”) dated as
of January 5, 2018 relating to the Credit Agreement dated as of February 2, 2015
(as amended by the Incremental Assumption Agreement and Amendment No. 1, dated
May 19, 2015, the Incremental Assumption Agreement and Amendment No. 2, dated
February 1, 2016, the Incremental Assumption Agreement and Amendment No. 3,
dated May 27,
2016, the Incremental Assumption Agreement and Amendment No. 4, dated January
19, 2017 and the Amendment No. 5, dated August 8, 2017, and as further amended,
restated, supplemented, waived or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”, and as amended by this Agreement, the
“Amended Credit Agreement”) among PRESIDIO HOLDINGS INC. (“Holdings”), PRESIDIO
IS LLC (as successor to Presidio IS Corp.) (“Intermediate Holdings”), PRESIDIO
LLC (as successor of Presidio, Inc.) and PRESIDIO NETWORKED SOLUTIONS LLC (as
successor of Presidio Networked Solutions, Inc.), as borrowers (collectively,
the “Borrowers”), certain subsidiaries of Holdings, as Subsidiary Loan Parties,
the Lenders party thereto from time to time and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders.


RECITALS:


WHEREAS, the Borrowers have (or the Borrower Representative on behalf thereof
has) requested (a) Term Loans in an aggregate principal amount of
$716,624,504.76 (the “Refinancing and Incremental Term Loans”) comprising (i)
Refinancing Term Loans in an aggregate principal amount of $576,624,504.76
pursuant to Section 2.21(j) of the Credit Agreement, the Net Proceeds of which
plus cash on hand will be used to make a voluntary prepayment in full of the
balance of the aggregate principal amount of the Term B Loans outstanding on the
Refinancing and Incremental Effective Date (as defined below), together with
accrued interest thereon (such amounts collectively, the “Term B Loan Repayment
Amount”), and (ii) Incremental Term Loans in an aggregate principal amount of
$140,000,000 pursuant to Section 2.21(a) of the Credit Agreement, the Net
Proceeds of which will be used together with cash on hand to redeem, discharge
or otherwise retire all of the outstanding Senior Unsecured Notes and to pay
fees, expenses, premium and interest in connection therewith (the “Notes
Redemption”), and (b) that the Credit Agreement be amended to reflect the
foregoing and to effect certain other amendments to the Credit Agreement as set
forth in this Agreement; and


WHEREAS, the institution listed on Schedule I hereto (the “Refinancing and
Incremental Term Lender”) has agreed, on the terms and conditions set forth
herein and in the Credit Agreement, to provide the amount of the Refinancing and
Incremental Term Loans set forth opposite its name under the heading
“Refinancing and Incremental Term Loan Commitments” on Schedule I hereto (the
“Refinancing and Incremental Term Loan Commitment”).


NOW, THEREFORE, the parties hereto therefore agree as follows:







--------------------------------------------------------------------------------




SECTION 1. Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Agreement becomes effective, refer to the
Credit Agreement as amended hereby.


SECTION 2. Term B Loan Refinancing and Incremental. As set forth in the Amended
Credit Agreement, subject to the terms and conditions set forth herein, the
Refinancing and Incremental Term Lender agrees to make Refinancing and
Incremental Term Loans to the Borrowers on the Refinancing and Incremental
Effective Date in a principal amount not to exceed its Refinancing and
Incremental Term Loan Commitment. Unless previously terminated, the Refinancing
and Incremental Term Loan Commitment shall terminate on the earlier of (i) the
funding of the Refinancing and Incremental Term Loans and (ii) at 5:00 p.m., New
York City time, on January 5, 2018. With effect from the Refinancing and
Incremental Effective Date, the Refinancing and Incremental Term Loans shall be
“Term B Loans” and the Refinancing and Incremental Term Lender shall be a Lender
with an outstanding Term B Loan.


SECTION 3. Amendments to Credit Agreement. The Credit Agreement shall hereby be
amended, as of the Refinancing and Incremental Effective Date, to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the Amended Credit Agreement attached hereto as Exhibit A.


SECTION 4. Representations of the Borrowers. The Borrowers represent and warrant
that:


(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the Refinancing and
Incremental Effective Date after giving effect hereto with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date);


(b) no Event of Default or Default was continuing on and as of the Refinancing
and Incremental Effective Date after giving effect hereto and to the extension
of credit requested to be made on the Refinancing and Incremental Effective
Date;


(c)    Immediately after giving effect to the transactions contemplated
hereunder on the Refinancing and Incremental Effective Date, (i) the fair value
of the assets of Holdings and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of Holdings and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings and its Subsidiaries on a
consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such





--------------------------------------------------------------------------------




debts and liabilities become absolute and matured; and (iv) Holdings and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Refinancing and Incremental Effective Date; and


(d)    As of the Refinancing and Incremental Effective Date, immediately after
giving effect to the consummation of the transactions contemplated hereunder,
Holdings does not intend to, and Holdings does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.


SECTION 5. Conditions. This Agreement shall become effective as of the first
date (the “Refinancing and Incremental Effective Date”) when each of the
following conditions shall have been satisfied:


(a)    the Administrative Agent (or its counsel) shall have received from each
Loan Party, the Refinancing and Incremental Term Lender and the Administrative
Agent (i) a counterpart of this Agreement signed on behalf of such party or (ii)
written evidence reasonably satisfactory to the Administrative Agent (which may
include facsimile or electronic transmission of a signed signature page of this
Agreement) that each such party has signed a counterpart of this Agreement;


(b)    the Administrative Agent shall have received (i) any required notice of
prepayment of Term B Loans pursuant to Section 2.10(d) of the Credit Agreement
and (ii) any required notice of borrowing of Refinancing and Incremental Term
Loans pursuant to Section 2.03 of the Credit Agreement; provided, in each case,
that such notice of prepayment and notice of borrowing shall be delivered in
accordance with the time periods specified in Sections
2.10(d) and 2.03, as applicable, of the Credit Agreement or such shorter period
as the
Administrative Agent may agree;


(c)    the representations and warranties set forth in Section 4 above shall be
true and correct as of the date hereof;


(d)    the Administrative Agent shall have received a certificate, dated the
Refinancing and Incremental Effective Date and executed by a Responsible Officer
of the Borrowers, confirming the accuracy of the representations and warranties
set forth in Section 4 above;


(e)    the Administrative Agent shall have received, on behalf of itself and the
Refinancing and Incremental Term Lender, a favorable written opinion of (A)
Wachtell, Lipton, Rosen & Katz, as New York and Delaware special counsel for the
Loan Parties and (B) McGuireWoods LLP, as Florida and Georgia counsel for the
Loan Parties, in each case (i) dated the date hereof, (ii) addressed to the
Administrative Agent and the Refinancing and Incremental Term Lender and (iii)
in form and substance reasonably satisfactory to the Administrative Agent and
covering such other matters relating to this Agreement as the Administrative
Agent shall reasonably request;







--------------------------------------------------------------------------------




(f)    the Administrative Agent shall have received customary closing
certificates and documentation consistent with those delivered on the 2017
Refinancing Effective Date and such additional customary documents and filings
as the Administrative Agent may reasonably require to assure that the
Refinancing and Incremental Term Loans contemplated hereby are secured by the
Collateral ratably with the existing Revolving Facility Loans;


(g)    the payment of the Term B Loan Repayment Amount by the Borrowers to the
Administrative Agent for the accounts of the existing Term B Lenders, as a
voluntary prepayment in full of the Term B Loans outstanding on the Refinancing
and Incremental Effective Date, shall occur substantially simultaneously with
the Borrowing of such Refinancing Term Loans;


(h)    the Administrative Agent shall have received written evidence reasonably
satisfactory to the Administrative Agent that the notice of redemption with
respect to the Notes Redemption has been delivered prior to, or will be
delivered substantially concurrently with, the Refinancing and Incremental
Effective Date in accordance with the Senior Unsecured Notes Indenture;


(i)    any fees and reasonable out-of-pocket expenses (including reasonable
fees, charges and disbursements of Latham & Watkins LLP) owing by the Borrowers
to the Administrative Agent, the Refinancing and Incremental Term Lender and
Citigroup Global Markets Inc. (the “Lead Arranger”) and invoiced prior to the
date hereof shall have been paid in full (in the case of any such fees and
reasonable out-of-pocket expenses incurred in connection with this Agreement or
the Refinancing and Incremental Term Loans, subject to any agreed-upon limits
contained in any letter agreement with the Administrative Agent or the Lead
Arranger, as applicable, or their affiliates entered into in connection with
this Agreement or the Refinancing and Incremental Term Loans);


(j)    the Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information required
by Section 3.25(a) of the Credit Agreement, to the extent such information has
been requested not less than ten (10) Business Days prior to the Refinancing and
Incremental Effective Date; and


(k)    entry into this Agreement and the incurrence of the Refinancing and
Incremental Term Loans on the Refinancing and Incremental Effective Date does
not violate, conflict with or result in a breach of, the Credit Agreement,
including Section 2.21 thereof.


SECTION 6. Waivers. Solely in connection with the borrowing of the Refinancing
and Incremental Term Loans on the Refinancing and Incremental Effective Date and
the voluntary prepayment in full of the Term B Loans in connection therewith and
subject to Section 5(b) hereof, each of the Lenders party hereto hereby waive
(a) any required notice of prepayment of Term B Loans pursuant to Section
2.10(d) of the Credit Agreement, and (b) any request for the Refinancing and
Incremental Term Loans pursuant to Section 2.21 of the Credit
Agreement.


SECTION 7. Lead Arranger. The Loan Parties and the Lenders party hereto agree
that from and after the Refinancing and Incremental Effective Date, the Lead
Arranger in respect of the Refinancing and Incremental Term Loans shall be
entitled to the privileges,





--------------------------------------------------------------------------------




indemnification, immunities and other benefits afforded to the Arrangers
pursuant to Sections 9.04 and 9.05 of the Amended Credit Agreement and, except
as otherwise agreed to in writing by the Borrowers, Holdings and the
Administrative Agent, shall have no duties, responsibilities or liabilities in
such capacity with respect to this Agreement, the Amended Credit Agreement or
any other Loan Document.


SECTION 8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
principle of conflicts of law that could require the application of any other
law.


SECTION 9. Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby (including with respect to
the Refinancing and Incremental Term Loans) and the other Loan Documents (x) are
entitled to the benefits of the guarantees and the security interests set forth
or created in the Collateral Agreement and the other Loan Documents and (y)
constitute Loan Obligations and (ii) notwithstanding the effectiveness of the
terms hereof, the Collateral Agreement and the other Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects. Each Loan Party ratifies and confirms that all Liens
granted, conveyed, or assigned to any Agent by such Person pursuant to each Loan
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Loan Obligations as increased hereby.


SECTION 10.    Consent. The Borrowers and the Administrative Agent (to the
extent required by the Credit Agreement) hereby consent to the assignment by the
Refinancing and Incremental Term Lender of any Refinancing and Incremental Term
Loans held by the Refinancing and Incremental Term Lender on the date hereof;
provided, that the Borrowers consent to such assignment only to the extent that
(i) the amount and relevant assignee of each such assignment has been disclosed
by the Refinancing and Incremental Term Lender to the Borrowers on or prior to
the date hereof and (ii) such assignment is made within 90 days of the date
hereof.


SECTION 11.    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile or electronic transmission
shall be as effective as delivery of a manually signed original.


SECTION 12.    Miscellaneous. This Agreement shall constitute a Loan Document
for all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent as agreed to between the
parties incurred in connection with the negotiation, preparation and execution
of this Agreement and the transactions contemplated hereby (in the case of any
such fees and reasonable out-of-pocket expenses incurred in connection with this
Agreement or the Refinancing and Incremental Term Loans, subject to any
agreed-upon limits contained in any letter agreement with the Administrative
Agent or its affiliates entered into in connection with this Agreement or the
Refinancing and Incremental Term Loans). The execution, delivery and
effectiveness of this Agreement shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents. Nothing contained in this





--------------------------------------------------------------------------------




Agreement shall be construed as substitution or novation of the obligations
outstanding under the Credit Agreement or the other Loan Documents, which shall
remain in full force and effect, except to any extent modified hereby.


[Remainder of Page Intentionally Left Blank]
 





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.








ex102signaturepage1.jpg [ex102signaturepage1.jpg]
















































[Signature Page to Incremental Assumption Agreement and Amendment No. 6]





--------------------------------------------------------------------------------





ex102signaturepage2.jpg [ex102signaturepage2.jpg]
























































[Signature Page to Incremental Assumption Agreement and Amendment No. 6]





--------------------------------------------------------------------------------







                    ex102signaturepage3.jpg [ex102signaturepage3.jpg]




































































[Signature Page to Incremental Assumption Agreement and Amendment No. 6]





--------------------------------------------------------------------------------





Schedule I




REFINANCING AND INCREMENTAL TERM LOAN COMMITMENT




Refinancing and Incremental Term Lender
Refinancing and Incremental Term
Loan Commitment


Citibank, N.A.


$716,624,504.76
Total


$716,624,504.76






